Citation Nr: 1109514	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  04-05 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a head injury, including whether the claimed injury was caused by the Veteran's willful misconduct.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the request to reopen a claim of entitlement to service connection for residuals of a head injury.

The Veteran appeared at a Travel Board hearing in June 2005 before the undersigned Veterans Law Judge.  He also appeared at local hearing before an RO decision review officer in July 2004.  Transcripts of the testimony presented at these hearings are associated with the claims file.

In March 2007, the Board reopened the claim and remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development and a decision on the merits of the reopened claim.  The AMC/RO completed the additional development as directed, denied the claim on the merits, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC/RO completed all of the additional development directed in the March 2007 remand.

2.  The preponderance of the probative evidence indicates the Veteran's May 1970 in-service head injury was caused by his own willful misconduct.



CONCLUSION OF LAW

Residuals of a head injury were not incurred or aggravated in-service due to factors which did not involve willful misconduct.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.1, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2003 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In October 2007 VA informed the Veteran how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the letter fully content-compliant.  Thereafter the claim was reviewed on a de novo basis in the October 2009 supplemental statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In light of the de novo review on remand, the Veteran has had a reasonable opportunity to participate in his claim.  Therefore, the statutory purposes of time- and content-compliant notice have not been frustrated.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, the Board finds the initial content-deficiency was cured and rendered harmless.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

General Law and Regulation

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service and not the result of the Veteran's own willful misconduct; or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.1(k).

Analysis

In January 1970, a special court martial convicted the Veteran of absence without leave.  The sentence included a bad conduct discharge, which resulted in the Veteran's discharge from his active service with a discharge under conditions other than honorable.  The Board's March 2007 remand included an instruction to include documentation that clarified whether the discharge was a bar to the receipt of VA benefits.  Although an Army Discharge Review Board determined there were no mitigating circumstances for the Veteran's lengthy term of being absent without leave, an April 1982 RO Administrative Decision determined there were and ruled the Veteran's discharge was not a bar to receipt of VA benefits.  See 38 C.F.R. § 3.12(c)(6).  That Administrative Decision is final.  38 U.S.C.A. § 7105 (West 2002).

The head injury claimed by the Veteran as the cause of his claimed headaches occurred in May 1970 at Ft. Hood, Texas, while he was in pretrial confinement after returning to military control following a term of being absent without leave.  A Report Of Investigation/Line Of Duty dated in June 1970 determined the Veteran's injury was Not In Line of Duty.  While a service department determination of In Line of Duty is binding on VA, unless patently inconsistent with the laws administered by VA, 38 C.F.R. § 3.1(m), the reverse does not apply.  As a result, the Board must determine if the circumstances surrounding the 1970 incident amounted to willful misconduct as defined by VA regulations.

All statements referenced by the Board are part of the Report of Investigation and are dated in June 1970.  The statements of the primary participants note that the Veteran was ordered into confinement subsequent to his return to military control after a term of being absent without leave.  The only other points on which they agree is that efforts were underway to get the Veteran into proper military clothing, and that he was struck on the head at some point in time during the sequence of events.

In his statement, the Veteran noted he was taken from his cell to go to supply to get military clothes.  He asserted that after he laid out the fatigues to change, Private M, a military policeman, hit the Veteran, and yelled that the appellant was trying to escape.  The Veteran claimed that he then ran out of the building and stopped, and Private M came at him with a nightstick while still yelling that he was trying to escape.  The Veteran said he became paranoid and kept running.  Private M reportedly caught his shirt, and the Veteran told him to leave him alone.  Private M, however, reportedly struck the appellant on the head with his nightstick.  The Veteran then picked up a rock and told Private M to leave him alone so Private M would not continue to come after him.  The appellant reportedly then ran through a barracks, and when he emerged from the building, a sergeant grabbed him, then two or three other military policemen grabbed him.  They returned him to the military police facility, handcuffed him, put leg irons on him, and then held him while Private M took off his utility belt.  The appellant alleges that they then took him to the latrine where Private M jumped on him and then returned him to his cell.  He was returned to the stockade, but he was not accepted because he passed out.  He was then taken to the medical facility.

In his statement, Private M noted that he was standing at the door of the supply room while the Veteran was waiting for his clothes.  At some point, the appellant ran out the door knocking Private M aside.  Private M gave chase, grabbed the Veteran by his collar, and threw him to the ground.  The appellant then jumped up and hit him in the face.  Private M hit the Veteran on the back and shoulders with his nightstick; but as the appellant was not disabled by the blows, and he ran again.  Private M caught the Veteran again and was hit in the face with a rock.  After another struggle, the Veteran again ran away and disappeared from Private M's sight when he ran through a building.  On the other side of the Building, Private M discovered Sergeant D holding the Veteran with his arm behind his back.  The Veteran was transported back to the military police building and put in leg irons.  Since he was still in civilian clothes, leg irons were removed and Private M took the Veteran to the latrine to change him into fatigues.  Specialist G accompanied Private M.  When the Veteran refused to change, Private M noted that he used reasonable force to make him change.  Private M denied hitting the Veteran on the head when he used force to make him change.  The last time he saw the Veteran was when he put him back in the cell.

Specialist E apparently was at the supply room when Private M brought the Veteran there.  Specialist E was talking to Private M while fatigues were being obtained for the Veteran.  According to Specialist E, the Veteran took the fatigues but, as he started to change, the appellant said, "to hell with it," and ran out the door.  He did not see the Veteran make any contact with Private M when he ran out the door.  Afterwards, the last time he saw both, Private M was about ten feet from the Veteran and was pulling out his nightstick as he chased the Veteran.  The next time he saw the Veteran was when Sergeant D was taking him back to the military police building.  Specialist E noted that Private M did not hit or yell at the Veteran before he the Veteran ran out the door.

The supply clerk, Specialist F's, version coincided with Specialist E's in that, after starting to change, the Veteran threw the fatigues to one side and ran out the door.  Like Specialist E, Specialist F did not see any contact between the Veteran and Private M when the Veteran ran out the door.  Specialist F did not state that Private  M hit or yelled at the Veteran before he ran out the door.

Specialist G saw the chase from a jeep and jumped out to help capture the Veteran.  According to Specialist G, just before Sergeant D caught the Veteran, someone threw a soft drink bottle, and it looked like the bottle hit the Veteran on the head.  After taking the Veteran back to the military police building, Private M and another soldier took the Veteran into the latrine to change clothes.  Specialist G noted the Veteran had a large knot on his head before he went into the latrine.  Inside the latrine after the Veteran refused to change, Private M indicated the Veteran would change even if he had to do it for him.  Private M then proceeded to use force to put fatigues on the Veteran without any help.  Specialist G noted that Private M did not hit the Veteran on the head while they were in the latrine, but he also noted that he left before the Veteran was completely changed.

In light of the fact the Veteran was convicted by special court-martial, the evidence convincingly shows he was initially placed in pretrial confinement to assure his presence for trial.  Although he was not charged with any offense other than being absent without leave at trial, the evidence, including the Veteran's own statement, clearly indicates he attempted to escape from confinement and resisted efforts to apprehend him.  Such actions violated Article 95 (resistance, flight, breach of arrest, and escape) of the Uniform Code of Military Justice, 10 U.S.C. § 895.  The Veteran was still in a confinement status when he was escorted to the supply room for fatigues, and that is why his attempted escape was from confinement.  See Manual For Courts-Martial, United States, Rules 304 and 305 (2008 ed.).

VA regulation provides that willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(3).

The Veteran's escape from confinement and resisting apprehension were not mere technical violations of a police regulation or ordinance.  The evidence clearly and unmistakably shows that the Veteran's actions in fleeing and resisting were intentional.  The surrounding circumstances fully support the inference that he knew the military police would seek to return him to confinement and subdue any resistance.  Even if he per chance claimed ignorance, escaping from lawful confinement and resisting apprehension showed a wanton and reckless disregard of the probable consequences of his unlawful actions.  

This does not end the Board's review, however, as the Veteran's statement raises a specter of a claim of self-defense, and the surrounding circumstances also raise a questions of whether excessive force was used to subdue him.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain evidence over other evidence.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).

The Board recognizes that all but two of the parties interviewed by the Investigating Officer had a personal interest in the incident.  The Board has assessed and weighed the statements in that light.  Notwithstanding that obvious factor, however, the Board rejects the Veteran's version as not credible as it extends to any claim of self-defense immediately after he ran from the supply room.  Although not explicitly stated, the Veteran's statement implies that he picked up a rock to cause Private M to stop chasing him.  The Veteran, however, had no right of self-defense at that juncture.  Specialists F and E, the only disinterested parties interviewed, both noted that Private M did not strike the Veteran while in the supply room.  Thus, the totality of the evidence shows the Veteran lied when he asserted that, almost immediately after receiving the fatigues, Private M struck him on the head and yelled that he was trying to escape.  As a prisoner trying to escape, the Veteran had no right of self-defense.  The military police involved, including Private M, had the authority to use reasonable means to stop his escape and return him to custody and confinement.

When was the Veteran struck on the head?  The Board finds Specialist G's explanation of a soft drink bottle completely at odds with the totality of the evidence.  No one else attributed the blow to a soft drink bottle.  The service treatment records noted the Veteran was struck with a nightstick, as did the military police blotter entry.  Private M noted that he struck the Veteran about the head and shoulders during his struggles with the Veteran.  The Board finds that, in all probability, Private M also struck the Veteran on the head, as the evidence-when sorted out, shows that to have been the most likely time the head blow was delivered.

Common Law allows a law enforcement officer to use whatever force is reasonable under the circumstances to effect an arrest-or, in military terminology, an apprehension.  This rule has historically been applied by U.S. Armed Forces.  See, e.g., Army Regulation 190-4, Carrying of Firearms and Use of Force For Law Enforcement and Security Duties (1993).  Private M's use of his nightstick to subdue the Veteran-especially after the Veteran struck him with the rock the appellant admitted having in his hand, was reasonable force under the circumstances.

The Board now addresses the issue of a possible abuse of a prisoner by the military police involved.  Any reasonable reading of the Private M's and Specialist G's statements raises suspicion as to the reason why the Veteran was taken to the latrine to change clothes.  While the Board's review is done in hindsight, one must question why, after he had just attempted to escape, the Veteran was taken from his cell simply to change clothes.  Considering that it was 1970, when females were not assigned to military police duty, there probably were not any female personnel in the facility. Hence, changing in the cell would not likely exposed the Veteran to female personnel.  Further, neither Private M nor Specialist G described the "reasonable force" Private M used to get the Veteran into the fatigues.  Nonetheless, the evidence convinces the Board that no abuse or assault of the Veteran occurred while he was in the latrine.

The Veteran's own statement notes no more than Private M "jumped on me."  Therefore, within one month of the incident, there was no assertion that he was beaten while in the latrine.  It would have been very easy for the appellant to have then asserted that Private M struck him on the head while in the latrine.  Specialist G also noted that, while he was in the latrine Private M did not strike the Veteran on the head.  There also is the matter of the Veteran's inconsistent statements over the years.  In post-service statements he asserted that "privileged" prisoners were allowed to handcuff him and beat him up, and that is when he sustained the head injury.  He has not asserted that the military police immediately involved struck him after he was back in the confinement building.  Therefore, the Board finds no justification for the Veteran's resisting the efforts of the military police to apprehend him after his attempted escape, or any basis on which to nullify his own willful misconduct.

Having found the Veteran was engaged in willful misconduct at the time he was struck on the head, the Board further finds that, under the surrounding circumstances, the Veteran's attempted escape was also the proximate cause of his head injury.  Had the appellant not tried to escape and resist efforts to return him to custody, including striking a military policeman with a rock, he would not have been struck by Private M with a nightstick.

In light of the above, the Board finds the preponderance of the evidence shows the claimed injury was caused by the Veteran's willful misconduct.  38 C.F.R. § 3.1(n).  Therefore, service connection may not be allowed.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
 


ORDER

Entitlement to service connection for residuals of a head injury, including whether the claimed injury was caused by the Veteran's willful misconduct, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


